DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 26 February 2021. Claims 1-20 are pending in the case. Claims 1-3, 4, 6, 8-10, 11, 13, and 15-20 were amended. Claims 1, 8, and 15 are the independent claims. This action is non-final. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26th, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Junqueira et al. (US 2011/0087684 Al) in view Broder et al. (US 2004/0243557 Al).
Regarding claim 1, Junqueira teaches a method for retrieving documents for a 
search, the method being implemented on a computing device comprising a plurality of processors, memory, and a communication platform connected to a network, the method comprising (see Junqueira, Paragraph [0050], “a computing device includes a processor and memory for storing and executing program code, data and software, and maybe provided with an operating system that allows the execution of software applications in order to manipulate data. A computing device such as server 702 and the user computer 704 can include one or more processors, memory, a removable media reader, network interface”):
receiving a query comprising a plurality of terms (see Junqueira, FIGURE 1, “Query 114”, a query of terms is received);
for each of the plurality of terms, a posting list of one or more content items ranked based on a term score associated with each of the one or more content see Junqueira, Paragraph [0029], “posting lists 112 are used to identify the documents that satisfy a query. Each posting, or inverted, list 114 is associated with a term, e.g., one of the terms of query 114. A posting list 112 for a term is a sorted list of identifiers of documents that contain the term. Each entry in a posting list 112 comprises a document identifier of the document, and can optionally include a number of occurrences of the term in the document and/or the location of the occurrences of the term in the document.”);
analyzing, sequentially, each entry of the posting list to determine a list of content items from the one or more content items relevant to the term of the query based on term scores for the one or more content items (see Junqueira, Paragraphs [0029], [0038], “posting lists 112 are used to identify the documents that satisfy a query... The relevance scores of each document can be stored in a priority heap so that top-K relevant documents can be obtained at the end of scoring phase.”);

However, Junqueira does not explicitly teach:
analyzing, sequentially, each entry of the posting list to determine a list of content items from the one or more content items relevant to the term of the query based on term scores for the one or more content items;

Broder teaches:
analyzing, sequentially, each entry of the posting list to determine a list of content items from the one or more content items relevant to the term of the query based on term scores for the one or more content items (see Broder, Paragraph [0247], “each index term is associated with a basic iterator 1125 object (a "stream reader" object) capable of sequentially iterating over its posting list.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Junqueira (teaching posting list intersection parallelism in query processing) in view of Broder (teaching system, method and computer see Broder, Paragraph [0247]). In addition, both the references (Junqueira and Broder) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as posting lists. The close relation between both the references highly suggests an expectation of success.

	The combination of Junqueira, and Broder further teaches:
and providing at least one of the list of content items relevant to at least some of the plurality of terms of the query as a response to the query (see Junqueira, Paragraph [0024], “result presenter 110 can order and/or cull the scored documents 120 based on their scores, and output a set of search results, which identify documents considered relevant to query 114”).

Regarding claim 2, Junqueira in view of Broder teaches all of the elements of the invention as stated in claim 1. Junqueira, and Broder further teaches:
determining, for each posting list, a first posting list entry, wherein each posting list is analyzed using a separate one of the plurality of processors (see Junqueira, Paragraph [0024], “each processing core 104 assigned a posting list task 118 performs the posting list task that identifies a set of documents, and then scores the identified documents as a part of the posting list task.”);
selecting a content item identifier associated with a first content item from the first posting list entry of each posting list (see Junqueira, Paragraphs [0029], [0038], “The relevance scores of each document can be stored in a priority heap so that top-K relevant documents can be obtained at the end of scoring phase.”);
extracting a corresponding term score for the first posting list entry of each posting list (see Junqueira, Paragraphs [0029], [0038], “The relevance scores of each document can be stored in a priority heap so that top-K relevant documents can be obtained at the end of scoring phase.”);
and determining whether a data object associated with the content item identifier associated with the first content item from each posting list exists in a data structure (see Broder, Paragraph [0247], “each index term is associated with a basic iterator 1125 object (a "stream reader" object) capable of sequentially iterating over its posting list... it provides a method next(id) that returns the first posting element for which DID>=id. If there is no such document, the term iterator 1125 returns a special posting element with an identifier LastID that is larger than all existing DIDs in the index.”). 

Regarding claim 3, Junqueira in view of Broder teaches all the limitations of claim 2. Broder further teaches:
generating the data object in response to determining an absence of any data objects in the data structure that are associated with the content item identifier associated with the first content item, wherein the data object stores the content item identifier and the corresponding term score for the first posting list entry of a corresponding posting list (see Broder, Paragraph [0309], The algorithm uses the init() and next() functions to generate the data object storing the content item identifier and the corresponding term score if it does not exist.); 
or adding the corresponding term score of the content item identifier for the first posting list to the data structure in response to determining that the data object exists in the data structure (see Broder, Paragraph [0309], The corresponding term score for the first posting list is inserted into the heap.).

	Regarding claim 4, Junqueira in view of Broder teaches all the limitations of claim 1. Junqueira, and Broder further teaches:
determining, using a first processor of the plurality of processors, a first term score associated with a first content item of the one or more content items included in a first posting list of the plurality of posting lists, wherein the first content item is a first entry in the first posting list, and the first term score is greater than or equal to each additional term score included in the first posting list (see Junqueira, Paragraph [0029], “posting lists 112 are used to identify the documents that satisfy a query. Each posting, or inverted, list 114 is associated with a term, e.g., one of the terms of query 114. A posting list 112 for a term is a sorted list of identifiers of documents that contain the term. Each entry in a posting list 112 comprises a document identifier of the document, and can optionally include a number of occurrences of the term in the document and/or the location of the occurrences of the term in the document.”);
determining that a data object representative of the first content item in a data structure exists (see Broder, Paragraph [0247], “each index term is associated with a basic iterator 1125 object (a "stream reader" object) capable of sequentially iterating over its posting list…it provides a method next(id) that returns the first posting element for which DID>=id. If there is no such document, the term iterator 1125 returns a special posting element with an identifier LastID that is larger than all existing DIDs in the index.”); 
and adding the first term score to the data object, wherein the data object comprises the first term score associated with the first posting list and at least a second term score associated with a second content item included in a second posting list, the second posting list being analyzed using a second processor of the plurality of processors (see Broder, Paragraph [0309], The algorithm uses the init() and next() functions to generate the data object storing the content item identifier and the corresponding term score if it does not exist.).

Regarding claim 5, Junqueira in view of Broder teaches all the limitations of claim 4. Broder further teaches:
determining an upper bound term score for each posting list (see Broder, Paragraph [0316], “To find an upper bound, one first traverses the term's posting list and for each entry computes the contribution of this term to the score of the document corresponding to this entry. The upper bound is then set to the maximum contribution over all posting elements”); and
storing each upper bound term score in the data structure (see Broder, Paragraph [0316], “upper bound is stored in the index as one of the term's properties”).

Regarding claim 6, Junqueira in view of Broder teaches all the limitations of claim 1. Broder further teaches:
determining, from a list of candidate content items, a lower bound term score for each candidate content item (see Broder, Paragraph [0299], [0310], “The next( ) function takes as input a threshold and returns the next document whose approximate score is larger than threshold… this threshold determines the lower bound that must be exceeded for a document to be considered as a candidate”);
determining a threshold term score (see Broder, Paragraph [0310], “The threshold value that is passed to the WAND iterator is set based on the minimum score of all documents currently in the heap”); 
determining a parameter indicating a number of candidate content items to include within the list of content items (see Broder, Paragraph [0309], “The algorithm maintains a heap of size n to keep track of the top n results”); 
and generating the list of content items, the list of content items comprising the number of candidate content items each of which having a corresponding term score greater than the threshold term score (see Broder, Paragraph [0299], “After calling the init( ) function of FIG. 26, the algorithm repeatedly calls WAND's next( ) method to get the next candidate for full evaluation. The next( ) function takes as input a threshold and returns the next document whose approximate score is larger than threshold”).

Regarding claim 7, Junqueira in view of Broder teaches all the limitations of claim 1. Broder further teaches:
generating a content item map that stores a first listing of content item identifiers associated with each content item of the one or more content items analyzed from each posting list (see Broder, Paragraph [0309], “After calling the init( ) function of the WAND iterator, the algorithm calls the next( ) function to receive a new candidate document. When a new candidate is returned by the WAND iterator, this document is fully evaluated using the system's scoring model, resulting in the generation of a precise score for this document”);
determining that a cleaning condition has been satisfied (see Broder,
Paragraph [0303], “If there is no such term (meaning the sum of all term upper bounds is less than the threshold) the iterator stops”);
generating a temporary content item map that stores a second listing of content item identifiers comprising at least a portion of the first listing of content item identifiers, wherein the second listing of content item identifiers comprises content item identifiers having a corresponding lower bound term score that exceeds a threshold term score (see Broder, Paragraph [0299], “The next( ) function takes as input a threshold and returns the next document whose approximate score is larger than threshold”); 
and performing a compare and swap ("CAS") operation to replace the first listing of content item identifiers with the second listing of content item identifiers (see Broder, Paragraphs [0303], [0309], “If the heap is full and the new score is larger than the minimum score in the heap, the new document is inserted into the heap, replacing the document with the minimum score.”).

Regarding claim 8, Junqueira teaches a system comprising a plurality of processors, memory, and a communications platform in communication with a network for retrieving documents for a search, comprising (See Junqueira, Paragraph [0049]-[0050], A computing device such as server 702 and the user computer 704 can include one or more processors, memory, a removable media reader, network interface”):
a query decomposition unit configured to receive a query comprising a plurality of terms (See Junqueira, Paragraph [0021] “ Search engine 102”);
a plurality of query term based searchers each being configured to (See Junqueira, Paragraph [0021] “ Search engine 102”):
for each of the plurality of terms, obtain a posting list of one or more content items ranked based on a term score associated with each of the one or more content items, wherein a term score is indicative of a level of relevance between a see Junqueira, Paragraph [0029], “posting lists 112 are used to identify the documents that satisfy a query. Each posting, or inverted, list 114 is associated with a term, e.g., one of the terms of query 114. A posting list 112 for a term is a sorted list of identifiers of documents that contain the term. Each entry in a posting list 112 comprises a document identifier of the document, and can optionally include a number of occurrences of the term in the document and/or the location of the occurrences of the term in the document.”);
analyze, sequentially, each entry of the posting list to determine a list of content items from the one or more content items relevant to the term of the query based on term scores for the one or more content items (see Junqueira, Paragraphs [0029], [0038], “posting lists 112 are used to identify the documents that satisfy a query... The relevance scores of each document can be stored in a priority heap so that top-K relevant documents can be obtained at the end of scoring phase.”);

However, Junqueira does not explicitly teach:
analyze, sequentially, each entry of the posting list to determine a list of content items from the one or more content items relevant to the term of the query based on term scores for the one or more content items;

Broder teaches:
analyze, sequentially, each entry of the posting list to determine a list of content items from the one or more content items relevant to the term of the query based on term scores for the one or more content items (see Broder, Paragraph [0247], “each index term is associated with a basic iterator 1125 object (a "stream reader" object) capable of sequentially iterating over its posting list.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Junqueira (teaching posting list intersection parallelism in query processing) in view of Broder (teaching system, method and computer program product for performing unstructured information management and automatic text see Broder, Paragraph [0247]). In addition, both the references (Junqueira and Broder) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as posting lists. The close relation between both the references highly suggests an expectation of success.

	The combination of Junqueira, and Broder further teaches:
a query search result aggregator configured to provide at least one of the content items relevant to at least some of the plurality of terms of the query as a response to the query (see Junqueira, Paragraph [0024], “result presenter 110 can order and/or cull the scored documents 120 based on their scores, and output a set of search results, which identify documents considered relevant to query 114”).

Regarding claim 9, Junqueira in view of Broder teaches all the limitations of claim 8. Junqueira, and Broder further teaches:
the query decomposition unit comprises a posting list selector configured to determine, for a posting list, a first posting list entry, wherein each query term based searcher of the plurality of query term based searchers uses a separate one or more processors of the plurality of processors, and each query term based searcher comprises (See Junqueira, Paragraph [0021] “ Search engine 102”):
a posting list reader/monitor configured to (See Junqueira, Paragraph [0021], “Search engine 102”):
select a content item identifier associated with a first content item from the first posting list entry of each posting list (see Junqueira, Paragraphs [0029], [0038], “The relevance scores of each document can be stored in a priority heap so that top-K relevant documents can be obtained at the end of scoring phase.”);
extract a corresponding term score for the first posting list entry of each posting list (see Junqueira, Paragraphs [0029], [0038], “The relevance scores of each document can be stored in a priority heap so that top-K relevant documents can be obtained at the end of scoring phase.”);
and a data object generator/updater configured to (see Broder, Paragraph [0187], “The CAS 210 principally provides for data modeling, data creation and data retrieval functions.”)
determine whether a data object associated with the content item identifier associated with the first content item from each posting list exists in a data structure (see Broder, Paragraph [0247], “each index term is associated with a basic iterator 1125 object (a "stream reader" object) capable of sequentially iterating over its posting list…it provides a method next(id) that returns the first posting element for which DID>=id. If there is no such document, the term iterator 1125 returns a special posting element with an identifier LastID that is larger than all existing DIDs in the index.”).

Regarding claim 10, Junqueira in view of Broder teaches all the limitations of claim 9. Broder further teaches:
wherein the data object generator/updater is configured to (see Broder, Paragraph [0187], “The CAS 210 principally provides for data modeling, data creation and data retrieval functions.”):
generate the data object in response to determining an absence of any data objects in the data structure that are associated with the content item identifier associated with the first content item, wherein the data object stores the content item identifier and the corresponding term score for the first posting list entry of a corresponding posting list (see Broder, Paragraph [0309], The algorithm uses the init() and next() functions to generate the data object storing the content item identifier and the corresponding term score if it does not exist.); 
or add the corresponding term score of the content item identifier for the first posting list entry to the data structure in response to determining that the data see Broder, Paragraph [0309], The corresponding term score for the first posting list is inserted into the heap.).

Regarding claim 11, Junqueira in view of Broder teaches all the limitations of claim 8. Junqueira, and Broder further teaches:
a posting list reader/monitor configured to (See Junqueira, Paragraph [0021], “Search engine 102”) determine, using a first processor of the plurality of processors, a first term score associated with a first content item of the one or more content items included in a first posting list of the plurality of posting lists, wherein the first content item is a first entry in the first posting list, and the first term score is greater than or equal to each additional term score included in the first posting list (see Junqueira, Paragraph [0029], “posting lists 112 are used to identify the documents that satisfy a query. Each posting, or inverted, list 114 is associated with a term, e.g., one of the terms of query 114. A posting list 112 for a term is a sorted list of identifiers of documents that contain the term. Each entry in a posting list 112 comprises a document identifier of the document, and can optionally include a number of occurrences of the term in the document and/or the location of the occurrences of the term in the document.”);
a data object generator/updater configured to (see Broder, Paragraph [0187], “The CAS 210 principally provides for data modeling, data creation and data retrieval functions.”): 
determine that a data object representative of the first content item in a data structure exists (see Broder, Paragraph [0247], “each index term is associated with a basic iterator 1125 object (a "stream reader" object) capable of sequentially iterating over its posting list… it provides a method next(id) that returns the first posting element for which DID>=id. If there is no such document, the term iterator 1125 returns a special posting element with an identifier LastID that is larger than all existing DIDs in the index.”),
and add the first term score to the data object, wherein the data object comprises the first term score associated with the first posting list and at least a second term score associated with a second content item included in a second posting list, the see Broder, Paragraph [0309], the algorithm uses the init() and next() functions to generate the data object storing the content item identifier and the corresponding term score if it does not exist).

	Regarding claim 12, Junqueira in view of Broder teaches all the limitations of claim 11. Broder further teaches:
a term score upper bound identifier configured to: determine an upper bound term score for each posting list (see Broder, Paragraph [0316], “To find an upper bound, one first traverses the term's posting list and for each entry computes the contribution of this term to the score of the document corresponding to this entry. The upper bound is then set to the maximum contribution over all posting elements”), 
and store each upper bound term score in the data structure (see Broder, Paragraph [0316], “upper bound is stored in the index as one of the term's properties”).

Regarding claim 13, Junqueira in view of Broder teaches all the limitations of claim 8. Broder further teaches:
determine, from a list of candidate content items, a lower bound term score for each candidate content item (see Broder, Paragraph [0299], [0310], “The next( ) function takes as input a threshold and returns the next document whose approximate score is larger than threshold… this threshold determines the lower bound that must be exceeded for a document to be considered as a candidate”);
determine a threshold term score (see Broder, Paragraph [0310], “The threshold value that is passed to the WAND iterator is set based on the minimum score of all documents currently in the heap”); 
determine a parameter indicating a number of candidate content items to include within the list of content items (see Broder, Paragraph [0309], “The algorithm maintains a heap of size n to keep track of the top n results”); 
and generate the list of content items, the list of content items comprising the number of candidate content items each of which having a corresponding term score greater than the threshold term score (see Broder, Paragraph [0299], “After calling the init( ) function of FIG. 26, the algorithm repeatedly calls WAND's next( ) method to get the next candidate for full evaluation. The next( ) function takes as input a threshold and returns the next document whose approximate score is larger than threshold”).

	Regarding claim 14, Junqueira in view of Broder teaches all the limitations of claim 8. Broder further teaches:
generate a content item map that stores a first listing of content item identifiers associated with each content item of the one or more content items analyzed from each posting list (see Broder, Paragraph [0309], “After calling the init( ) function of the WAND iterator, the algorithm calls the next( ) function to receive a new candidate document. When a new candidate is returned by the WAND iterator, this document is fully evaluated using the system's scoring model, resulting in the generation of a precise score for this document”);
determine that a cleaning condition has been satisfied (see Broder,
Paragraph [0303], “If there is no such term (meaning the sum of all term upper bounds is less than the threshold) the iterator stops”);
generate a temporary content item map that stores a second listing of content item identifiers comprising at least a portion of the first listing of content item identifiers, wherein the second listing of content item identifiers comprises content item identifiers having a corresponding lower bound term score that exceeds a threshold term score (see Broder, Paragraph [0299], “The next( ) function takes as input a threshold and returns the next document whose approximate score is larger than threshold”); 
and perform a compare and swap ("CAS") operation to replace the first listing of content item identifiers with the second listing of content item identifiers (see Broder, Paragraphs [0303], [0309], “If the heap is full and the new score is larger than the minimum score in the heap, the new document is inserted into the heap, replacing the document with the minimum score.”).

Regarding claim 15, Junqueira teaches a non-transitory computer readable medium comprising instructions for retrieving content items for a search that, when executed by one or more of a plurality of processors, cause a computing device to perform operations comprising (see Junqueira, Paragraph [0053]):
receiving a query comprising a plurality of terms (see Junqueira, FIGURE 1, “Query 114”, a query of terms is received);
for each of the plurality of terms, obtaining a posting list of one or more content items ranked based on a term score associated with each of the one or more content times, wherein a term score is indicative of a level of relevance between a corresponding content item and the term associated with the posting list (see Junqueira, Paragraph [0029], “posting lists 112 are used to identify the documents that satisfy a query. Each posting, or inverted, list 114 is associated with a term, e.g., one of the terms of query 114. A posting list 112 for a term is a sorted list of identifiers of documents that contain the term. Each entry in a posting list 112 comprises a document identifier of the document, and can optionally include a number of occurrences of the term in the document and/or the location of the occurrences of the term in the document.”);
analyzing, sequentially, each entry of the posting list to determine a list of content items from the one or more content items relevant to the term of the query based on term scores for the one or more content items (see Junqueira, Paragraphs [0029], [0038], “posting lists 112 are used to identify the documents that satisfy a query... The relevance scores of each document can be stored in a priority heap so that top-K relevant documents can be obtained at the end of scoring phase.”);

However, Junqueira does not explicitly teach:
analyzing, sequentially, each entry of the posting list to determine a list of content items from the one or more content items relevant to the term of the query based on term scores for the one or more content items;

Broder teaches:
analyzing, sequentially, each entry of the posting list to determine a list of content items from the one or more content items relevant to the term of the query based on term scores for the one or more content items (see Broder, Paragraph [0247], “each index term is associated with a basic iterator 1125 object (a "stream reader" object) capable of sequentially iterating over its posting list.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Junqueira (teaching posting list intersection parallelism in query processing) in view of Broder (teaching system, method and computer program product for performing unstructured information management and automatic text analysis, including a search operator functioning as a weighted and (wand)), and arrived at a machine that analyzes each entry in a posting list. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of supporting complex queries over an inverted index by using an object oriented approach (see Broder, Paragraph [0247]). In addition, both the references (Junqueira and Broder) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as posting lists. The close relation between both the references highly suggests an expectation of success.

	The combination of Junqueira, and Broder further teaches:
and provide at least one of the content items relevant to at least some of the plurality of terms of the query as a response to the query (see Junqueira, Paragraph [0024], “result presenter 110 can order and/or cull the scored documents 120 based on their scores, and output a set of search results, which identify documents considered relevant to query 114”).

Regarding claim 16, Junqueira in view of Broder teaches all the limitations of claim 15. Junqueira, and Broder further teaches:
determining, for each posting list, a first posting list entry, wherein each posting list is analyzed using a separate one of the plurality of processors (see Junqueira, Paragraph [0024], “each processing core 104 assigned a posting list task 118 performs the posting list task that identifies a set of documents, and then scores the identified documents as a part of the posting list task.”);
selecting a content item identifier associated with a first content item from the first posting list entry of each posting list (see Junqueira, Paragraphs [0029], [0038], “The relevance scores of each document can be stored in a priority heap so that top-K relevant documents can be obtained at the end of scoring phase.”);
extracting a corresponding term score for the first posting list entry of each posting list (see Junqueira, Paragraphs [0029], [0038], “The relevance scores of each document can be stored in a priority heap so that top-K relevant documents can be obtained at the end of scoring phase.”);
and determining whether a data object associated with the content item identifier associated with the first content item from each posting list exists in a data structure (see Broder, Paragraph [0247], “each index term is associated with a basic iterator 1125 object (a "stream reader" object) capable of sequentially iterating over its posting list... In particular, it provides a method next(id) that returns the first posting element for which DID>=id.”). 

Regarding claim 17, Junqueira in view of Broder teaches all the limitations of claim 16. Broder further teaches:
generating the data object in response to determining an absence of any data objects in the data structure that are associated with the content item identifier associated with the first content item, wherein the data object stores the content item identifier and the corresponding term score for the first posting list entry of a corresponding posting list (see Broder, Paragraph [0309], The algorithm uses the init() and next() functions to generate the data object storing the content item identifier and the corresponding term score if it does not exist.); 
or adding the corresponding term score of the content item identifier for the first posting list entry to the data structure in response to determining that the see Broder, Paragraph [0309], The corresponding term score for the first posting list is inserted into the heap.).

Regarding claim 18, Junqueira in view of Broder teaches all the limitations claim 15. Junqueira, and Broder further teaches:
determining, using a first processor of the plurality of processors, a first term score associated with a first content item of the one or more content items included in a first posting list of the plurality of posting lists, wherein the first content item is a first entry in the first posting list, and the first term score is greater than or equal to each additional term score included in the first posting list (see Junqueira, Paragraph [0029], “posting lists 112 are used to identify the documents that satisfy a query. Each posting, or inverted, list 114 is associated with a term, e.g., one of the terms of query 114. A posting list 112 for a term is a sorted list of identifiers of documents that contain the term. Each entry in a posting list 112 comprises a document identifier of the document, and can optionally include a number of occurrences of the term in the document and/or the location of the occurrences of the term in the document.”);
determining that a data object representative of the first content item in a data structure exists (see Broder, Paragraph [0247], “each index term is associated with a basic iterator 1125 object (a "stream reader" object) capable of sequentially iterating over its posting list…it provides a method next(id) that returns the first posting element for which DID>=id. If there is no such document, the term iterator 1125 returns a special posting element with an identifier LastID that is larger than all existing DIDs in the index.”);
and adding the first term score to the data object, wherein the data object comprises the first term score associated with the first posting list and at least a second term score associated with a second content item included in a second posting list, the second posting list being analyzed using a second processor of the plurality of processors (see Broder, Paragraph [0309], The algorithm uses the init() and next() functions to generate the data object storing the content item identifier and the corresponding term score if it does not exist.).

Regarding claim 19, Junqueira in view of Broder teaches all the limitations of claim 15. Broder further teaches:
determining, from a list of candidate content items, a lower bound term score for each candidate content item (see Broder, Paragraph [0299], [0310], “The next( ) function takes as input a threshold and returns the next document whose approximate score is larger than threshold… this threshold determines the lower bound that must be exceeded for a document to be considered as a candidate”);
determining a threshold term score (see Broder, Paragraph [0310], “The threshold value that is passed to the WAND iterator is set based on the minimum score of all documents currently in the heap”); 
determining a parameter indicating a number of the candidate content items to include within the list of relevant content items (see Broder, Paragraph [0309], “The algorithm maintains a heap of size n to keep track of the top n results”); 
and generating the list of content items, the list of content items comprising the number of candidate content items each of which having a corresponding term score greater than the threshold term score (see Broder, Paragraph [0299], “After calling the init( ) function of FIG. 26, the algorithm repeatedly calls WAND's next( ) method to get the next candidate for full evaluation. The next( ) function takes as input a threshold and returns the next document whose approximate score is larger than threshold”).

Regarding claim 20, Junqueira in view of Broder teaches all the limitations of claim 15. Broder further teaches:
generating a content item map that stores a first listing of content item identifiers associated with each content item of the one or more content items analyzed from each posting list (see Broder, Paragraph [0309], “After calling the init( ) function of the WAND iterator, the algorithm calls the next( ) function to receive a new candidate document. When a new candidate is returned by the WAND iterator, this document is fully evaluated using the system's scoring model, resulting in the generation of a precise score for this document”);
determining that a cleaning condition has been satisfied (see Broder,
Paragraph [0303], “If there is no such term (meaning the sum of all term upper bounds is less than the threshold) the iterator stops”);
generating a temporary content item map that stores a second listing of content item identifiers comprising at least a portion of the first listing of content item identifiers, wherein the second listing of content item identifiers comprises content item identifiers having a corresponding lower bound term score that exceeds a threshold term score (see Broder, Paragraph [0299], “The next( ) function takes as input a threshold and returns the next document whose approximate score is larger than threshold”);
and performing a compare and swap ("CAS") operation to replace the first listing of content item identifiers with the second listing of content item identifiers (see Broder, Paragraphs [0303], [0309], “If the heap is full and the new score is larger than the minimum score in the heap, the new document is inserted into the heap, replacing the document with the minimum score.”).

Response to Arguments
Applicant’s Arguments, filed February 26th, 2020, have been fully considered, but are not persuasive. 

Applicant argues on page 11 of Applicant's Remarks that the cited references do not teach “analyzing, sequentially, each entry of the posting list to determine a list of content items from the one or more content items relevant to the term of the query based on term scores for the one or more content items.” The Examiner respectfully disagrees.

Broder discloses in paragraphs [0244]-[0247], a two level searching approach that associates each index term with a basic iterator that is capable of sequentially iterating over its posting list. Therefore, in combination, it would have been obvious to anyone with ordinary skill in the art before the effective filing date of the claimed invention to have combined the cited references for the purposes of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUSAM TURKI SAMARA/
Examiner, Art Unit 2161










/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161